Citation Nr: 0829197	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from October 26, 1971 until 
November 23, 1971.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2004 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida for additional development.  Prior 
to the October 2004 Remand, this matter was also before the 
BVA in March 2001, at which time the claim for service 
connection for a psychiatric disorder was reopened and 
remanded for further development, along with the claims for 
service connection for a seizure disorder and a back 
disorder.  These claims arose from an appeal of a September 
1999 rating decision.  

The issues of service connection for a back disorder and a 
psychiatric disorder are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's seizure disorder is due to or was aggravated by his 
active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in April 2001, September 2003, November 2004, 
and April 2006 that fully addressed all four notice elements.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in April 2006.  In this case, although 
the notice provided addressing the rating criteria and 
effective date provisions were not provided until after the 
initial adjudication of the claim, the claim was subsequently 
readjudicated and hence no prejudice has attached to the 
timing of the notice.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
relevant, identified private medical records.  He has 
submitted medical records and statements.  In addition, he 
was afforded a VA medical examination in September 2002.  

Although the veteran has alleged continuous treatment for his 
seizure disorder with the VA medical center (VAMC) in San 
Juan since 1971, as indicated in a January 1999 statement, 
those records do not exist.  The claims file indicates that 
the RO requested these records numerous times.  A November 
2002 letter from the VAMC noted that the veteran's claimed 
records are archives records and that they were unable to 
locate them.  Furthermore, an April 11, 2006 letter from the 
VAMC also reported that it had not found the medical 
information requested and that the National Archives and 
Records Administration also found no records. The record thus 
indicates that the veteran's claimed records of continuous 
treatment cannot be located.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Seizure Disorder

The veteran essentially contends that his preexisting seizure 
disorder did not exist prior to service, as indicated in his 
August 1998 statement, or alternatively that his preexisting 
seizure disorder was aggravated by the approximately four 
weeks he spent in the service, as indicated in his September 
2007 statement.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition. See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The veteran's September 7, 1971 enlistment examination found 
the veteran fit for service.  A November 3, 1971 record noted 
that the veteran had epilepsy and a November 15, 1971 further 
reported that the veteran's seizure disorder has existed for 
many years, since the age of 9 months.  A November 16, 1971 
medical board examination noted the veteran's seizure 
disorder.  A November 22, 1971 clinical record further found 
that the veteran was 18 years old and had a history of 
seizure disorder since the age of 9 months, characterized by 
shortness of breath and loss of consciousness.  He was 
followed as an outpatient as a civilian and has taken 
different medications for the seizures, which occurred 
approximately every two to three weeks.  The examiner found 
him medically unfit for enlistment or induction and diagnosed 
him with a seizure disorder, uncontrolled, which existed 
prior to service.  A November 17, 1971 Medical Board 
Proceedings found the veteran's seizure disorder, 
uncontrolled to have existed prior to service and to have not 
developed in the line of duty.  

The veteran attempted to enlist in the U.S. Army Reserve, 
after his discharge.  A March 1975 enlistment examination 
found him qualified for service and the veteran failed to 
report his seizure disorder at that time.  He also reported 
that he did not suffer from dizziness or fainting spells or 
shortness of breath.  In a September 1975 DA Form 3072-1, the 
veteran claimed that he never suffered any defect.  However, 
as indicated in a December 1975 letter, the veteran's 
enlistment was voided.  

In an April 1972 VA hospital (VAH) record, the veteran 
reported developing seizures during service, after being 
admitted due to hyperkinetic episodes at home.  He also 
reported having a seizure after a problem at work with an 
excited patient and after discussing marriage with his 
girlfriend.  The examiner diagnosed him with hysterical 
neurosis, conversion type.    

VA outpatient treatment records generally indicate treatment 
for a seizure disorder.  For example, a July 1998 VA 
outpatient treatment record noted that the veteran complained 
of seizure episodes while sleeping.  A December 2002 VA 
neurology consult found the veteran to have a long history of 
a seizure disorder and that the veteran should not drive.  A 
February 2003 VA neurology consult-EEG found there to be no 
evidence to support a diagnosis of a seizure disorder.  An 
April 2003 VA neurology general note found that although the 
veteran's EEG was negative, he had a long history of a 
seizure disorder, which was improved with medication.

A September 2002 VA examination for epilepsy and narcolepsy 
was provided.  The veteran reported that he did have a 
diagnosis of epilepsy prior to service and that he was 
diagnosed with grand mal seizures at 9 months old, requiring 
treatment his whole life.  He also reported daily seizures of 
a stable frequency and duration for the past 5 to 10 years.  
The examiner found the veteran's epilepsy to have it onset 
prior to service and that the severity of his disease process 
was not affected by his 4 weeks of basic training.  

The veteran has repeatedly claimed that he did not develop a 
seizure disorder until his short time in service.  The 
presumption of soundness would ordinarily have attached to 
the veteran when he entered service, but for defects noted 
when he was examined and accepted for service. 38 U.S.C.A. 
§§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
However, the presumption of soundness has been rebutted as 
that the evidence clearly shows that the veteran's seizure 
disorder pre-existed service. His service medical records 
indicate a preexisting diagnosis of epilepsy and a seizure 
disorder since the age of 9 months, many years before his 
entrance into service.  Furthermore, in a November 1999 
letter, the veteran's private doctor, Dr. M.B., reported that 
he had suffered from convulsions since nine years of age.  
Although Dr. M.B. reported that the veteran's military 
training aggravated his nervous condition, no such finding 
was made in regards to his convulsions.  VA outpatient 
treatment records, such as his September 2001 VA outpatient 
treatment record similarly reported that the veteran has had 
a seizure disorder since an early age and the veteran 
reported the onset of his seizure disorder prior to service 
to his September 2002 VA examiner.  The Board thus finds that 
the veteran entered into service with a preexisting seizure 
disorder.

In addition to the clear and unmistakable evidence that the 
disability existed prior to service, there is clear and 
unmistakable evidence that his seizure disorder was not 
aggravated by service.  Although a pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, there has 
been no such evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  No increase in severity was reported in his service 
medical records 

Furthermore, when the veteran attempted to join the U.S. Army 
Reserve in March 1975, he reported that he was in good health 
in his enlistment examination and claimed that he had never 
suffered any physical defect in his September 1975 DA Form 
3072-1.  Additionally, he reported in his March 1975 Medical 
History that he did not suffer from dizziness or fainting 
spells or shortness of breath, which were the symptoms 
associated with his disorder while he was previously in 
service.  The veteran thus essentially contends that his 
seizure disorder developed or was aggravated by his service 
in 1971, but that contention is in direct opposition to his 
more contemporaneous statements indicating that he did not in 
fact suffer from any physical defects or previously reported 
symptoms of a seizure disorder in 1975.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the 
service medical records to carry far more weight of 
credibility and probative value that the recent lay 
statements of in-service incurrence or aggravation.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Such records are more reliable, in the 
Board's view, than the unsupported assertions of events now 
describing the past, made in connection with his claim for 
monetary benefits from the government. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

Additionally, there has been a specific finding that the 
increase in disability is due to the natural progression of 
the disease, which rebuts his claim of aggravation. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The September 2002 VA 
examiner specifically found his seizure disorder to have not 
been aggravated by service.  

There are also no medical opinions of record indicating that 
the veteran's preexisting seizure disorder was in fact 
aggravated by service.  Once the seizure disorder was 
evaluated and diagnosed, shortly after the veteran's entrance 
into service, service physicians concluded that the veteran 
did not meet procurement standards and recommended that he be 
separated from service. 

Under these facts, the Board finds that the evidence does not 
demonstrate that the veteran's preexisting seizure disorder 
underwent any increase in severity during service and 
therefore, it was not aggravated during service.  

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both the current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

The only other evidence provided as to the veteran's claim is 
his belief that his seizure disorder developed either due to 
service or was aggravated by his service.  Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual question of if his disorder can be 
attributed to or was aggravated by his in-service experiences 
and injuries is a medical question, requiring a medical 
expert.  The veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  

The evidence thus indicates that the veteran's seizure 
disorder pre-existed his service and was not aggravated by 
his service.  As the evidence of record is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The veteran's claim for 
service connection for seizure disorder is denied. 


ORDER

Service connection for seizure disorder is denied.


REMAND

The veteran essentially contends that he injured his back 
during service.  He also claims to have developed a 
psychiatric disability during service or due to his service.

The development directed by the Board in its last remand, in 
regards to the issue of service connection for a back 
disorder and a psychiatric disorder, was not accomplished. 
The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The veteran's claims were previously remanded by an October 
2004 BVA decision.  The Remand noted that a September 2002 VA 
spine examination found that the veteran's spine symptoms 
were not related to a spinal injury, but could be 
psychological or rheumatologic, but that the September 2002 
VA mental disorders examination did not address any 
psychiatric aspect of the veteran's back pain.  A new VA 
examination was thus deemed necessary to determine if the 
veteran has a psychiatric disorder manifested by back or neck 
pain related to service.  Although a new VA examination for 
mental disorders was provided in May 2006, the examiner did 
not address whether the psychiatric aspect of veteran's back 
pain and whether it is related to service.  The issues of a 
back disorder and psychiatric disorder are thus inextricably 
intertwined and a Board decision on the psychiatric disorder 
claim would be premature.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Furthermore, the May 2006 VA examiner noted that the veteran 
presented a report of treatment for depression while on 
active duty and very soon after discharge.  The evidence of 
record does not indicate that such reports of treatment for 
depression are associated with the claims file.  

Additionally, the veteran reported psychiatric treatment with 
the Central Florida Psychiatric Associates, P.A.  These 
records have not been requested by the RO.  These records 
must be requested prior to Board review of the appellant's 
claims.  38 C.F.R. § 3.159(c)(1).  If the RO/AMC is unable to 
obtain these records, the veteran should be provided oral or 
written notice of that fact. 38 C.F.R. § 3.159(e)(1).  

The psychiatric disorder claim was also remanded to obtain 
the private medical records of Dr. R.M.  The RO provided a VA 
Form 21-4142 for the veteran to fill out, in order to allow 
it to obtain these records.  The veteran failed to fill out 
this form and return it to the RO.  The RO should again 
request the veteran provide these records, in order to ensure 
that the RO has made all reasonable efforts to obtain 
evidence identified by the veteran.  

Accordingly, the case is REMANDED for the following actions:

		1.  The RO/AMC should contact the 
veteran and have him provide the 
medical records indicating treatment 
for depression while on active duty and 
very soon after discharge, which he 
provided to the May 2006 VA examiner.  
The RO/AMC should also request that the 
veteran submit his private medical 
records with Dr. R.M. or supply the 
information necessary for the RO/AMC to 
request the records. 

2.  The RO/AMC should request copies, 
more than once if necessary, of all of 
the veteran's identified medical 
records, including from the Central 
Florida Psychiatric Associates, P.A., 
2802 Aloma Avenue, Suite 200, Winter 
Park, FL 32792.   

If the RO/AMC is unable to obtain the 
medical records, the RO/AMC should 
provide the veteran with 
written notice of that fact. The notice 
should contain: (i) the identity of the 
records VA is unable to obtain; (ii) an 
explanation of the efforts made to 
obtain the records; (iii) a description 
of any further action that will be 
taken regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence 
of record unless the claimant submits 
the records VA was unable to obtain; 
and (iv) notice that the claimant is 
ultimately responsible for providing 
the evidence.

	3.  After the requested medical records 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder found to be present, 
including whether the veteran's claimed 
back disorder is a manifestation of any 
mental disorder found.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any mental disorder found to be 
present had its onset in, was 
aggravated by, or is otherwise related 
to service, and specifically including 
whether the veteran's back pain is due 
to any mental disorder found.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

	4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


